Citation Nr: 1019177	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-28 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right knee chondromalacia and arthritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1972 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

This case was previously before the Board in November 2009, 
when it was remanded for further development, including a 
reexamination.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Throughout the appeal period, the right knee chondromalacia 
and arthritis has been manifest by flexion to 75 degrees 
without limitation of extension or lateral instability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a right knee chondromalacia and arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in December 2006, on the underlying claim of service 
connection for a right knee disability.  Where, as here, 
service connection has been granted and the initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
regarding the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in April 2007, in 
July 2007, and January 2010.  The reports of the VA 
examinations contain sufficient findings and history and 
features of the disability, which are adequate for rating the 
disability under the applicable rating criteria, and 
reexamination is not required.  38 C.F.R. § 3.159(c)(4); 
38 C.F.R. § 3.327.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Rating Criteria for a Knee Disability 

The right knee disability is currently 10 percent disabling 
under the rating criteria for chondromalacia and for 
arthritis.

Chondromalacia is rated under Diagnostic Code 5014.  Under 
Diagnostic Code 5014, chondromalacia or osteomalacia, is 
rated on limitation of motion as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling and extension limited to 15 degrees 
is 20 percent disabling.

Normal ranges of motion of the knee are flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, deformity, or atrophy.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59. 

When the limitation of motion is noncompensable under the 
appropriate Diagnostic Codes, a 10 percent rating is assigned 
for limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5003.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability.  



Facts

Private medical records show that in March 2007 the Veteran 
complained of right knee weakness.  

On VA examination in April 2007, the Veteran complained of 
right knee pain and stiffness, but not of instability or of a 
locking.  He indicated that he experienced flare-ups of pain 
on walking or standing more than 5 minutes.  On physical 
examination, flexion was to 90 degrees and extension was to 0 
degrees.  There was tenderness at the medial aspect and 
crepitation on motion, but no effusion, erythematous changes, 
muscle atrophy, muscle spasm, or instability.  

On VA examination July 2007, the Veteran complained of 
constant pain in the  right knee, which was worse with flare-
ups.  He stated that he could manage his activities of daily 
living slowly. On physical examination there was crepitus, 
but no grinding or instability.  Flexion was to 95 degrees 
with pain at the end point and extension was to 0 degrees 
with pain at the end point.  There was no inflammatory 
arthritis and no ankylosis.  The VA examiner expressed the 
opinion that findings of right thigh and calf weakness and 
atrophy were less likely than not due to the right knee 
disability.

In August 2009, the Veteran testified that he received 
steroid injections in his right knee for pain every four to 
six months.  He stated that he was not able to put much 
weight on his knee and that he had almost fallen many times 
when the knee gave out.  

On VA examination in January 2010,  the Veteran complained of 
constant pain that was aggravated by lying down and by 
prolonged sitting.  He also complained of weakness and some 
instability or giving way, which had caused him to stumble, 
although he had not fallen.  He stated he did not experience 
any locking.  The Veteran also complained of fatigability and 
lack of endurance, as well as loss of motion on repetition.  

On physical examination, the Veteran's gait was slow and he 
used a cane.  His strength was normal and there was no 
deformity, malalignment, or crepitus.  There was no 
instability or abnormal movement.  There was some mild 
guarding with extension and moderate to severe guarding with 
flexion.  The McMurray's test was negative.  Flexion was to 
75 degrees and extension was to 0 degrees.  There was no 
ankylosis of the knee or shortening of the leg.  There was no 
evidence of subluxation or instability of the knee and no 
evidence of inflammatory arthritis.  There was no additional 
functional limitation with repetition of motion.  

Analysis

Throughout the pendency of the appeal, the findings for 
flexion have been 90  degrees (April 2007), 95 degrees (July 
2007), and 75 degrees (January 2010) with pain.  

As the criterion for a 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 45 
degrees and as findings of 75 to 95 degrees do not more 
nearly approximate or equate to 45 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for 
extension have been 0 degrees (April 2007), 0 degrees (July 
2007), and 0 degrees (January 2010) with pain.  As full or 
normal extension is 0 degrees, the findings do not more 
nearly approximate or equate to limitation of extension to 10 
degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261 has not been met.



Throughout the pendency of the appeal, although the Veteran 
has complained of instability, on VA examinations in April 
2007, in July 2007, and in January 2010, there was no 
evidence of instability or subluxation, and the criterion for 
a separate rating under Diagnostic Code 5257 has not been 
met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or 
tibia and fibula involvement under Diagnostic Codes 5256, 
5258, 5259, and 5262. 

Although the Veteran has testified that he experiences 
instability, neither instability nor subluxation has been 
found on VA examinations in April 2007, in July 2007, and in 
January 2010.  Also, VA records show that right thigh and 
calf weakness is unrelated to the right knee disability.  For 
these reasons, the objective findings on the VA examinations 
outweighed by the Veteran's subject complaints. 

Where as here, the limitation of motion is noncompensable 
under either Diagnostic Code 5260 or 5261, the current 10 
percent rating is appropriately assigned for limitation of 
motion objectively confirmed by findings such as satisfactory 
evidence of painful motion under Diagnostic Code 5003 as 
shown on the VA examinations.

As the assigned rating reflects the actual degree of 
impairment, there is no basis for a staged rating and as the 
preponderance of the evidence is against a rating higher than 
10 percent for right knee chondromalacia and arthritis, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.



In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  

If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, which is limitation of motion and 
functional loss due to pain, which is contemplated by the 
Rating Schedule, under Diagnostic Codes 5257, 5260, and 5261, 
and the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating 
Schedule.

As the rating criteria reasonably describe the disability 
level and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not 
been met, and the Board need not reach the second step of the 
Thun analysis, that is, whether the disability picture is 
exceptional. 





As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating higher than 10 percent for a right knee 
chondromalacia and arthritis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


